Citation Nr: 0638020	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee.

2.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1971 and from March 1971 to March 1975.

This matter comes before the Board on appeal from a March 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran testified in a hearing before a VA decision 
review officer in November 2003.  A transcript of the hearing 
proceedings is of record.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's left knee 
disability is manifested by arthritis shown by x-ray 
findings, painful motion, moderate instability, and not more 
than mild limitation of flexion and extension of the knee. 
There is no medical evidence of subluxation or dislocated 
cartilage.  

2. Any current left ear hearing loss is not related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee chondromalacia have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5260 
(2006).

2.  The criteria for separate evaluations for arthritis of 
the left knee and instability of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5261 (2006); VAOPGCREC 
9-98 (August 14, 1998); VAOPGCREC 23-97 (July 1, 1997).

3.  Left ear hearing loss was not incurred in or aggravated 
by service and the sensorineural type may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with a disposition of the appeal 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-21.

In a letter dated in January 2002, the RO provided the 
veteran with notice regarding the evidence required to 
substantiate claims for service connection and an increased 
rating.  This letter also described VA's duty to assist, 
including what evidence the VA was responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
The veteran was advised that he was ultimately responsible 
for obtaining any evidence not in the possession of the 
federal government.  Additionally, the veteran was informed 
that he should submit any relevant evidence in his 
possession.  This notice complied with the Pelegrini timing 
requirements, as it was provided prior to the rating decision 
on appeal.

B.	Duty to Assist

Regarding the duty to assist, pertinent service medical 
records and post-service medical records have been obtained 
and associated with the claims file.  The veteran has been 
afforded VA examinations.  Accordingly, the Board may proceed 
with a review of the claims. 

II.  Analysis of Claims

A.  Claim for increased rating

The veteran seeks a higher evaluation for left knee 
chondromalacia, currently rated as 20 percent disabling.  The 
veteran contends that the current rating does not accurately 
reflect the severity of his symptoms, including instability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  In determining the 
level of current impairment, it is essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements. The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like. 38 C.F.R. 
§ § 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint. 38 C.F.R. § 4.59 (2006).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
Diagnostic Codes (DCs), is to be avoided. 38 C.F.R. 
§ 4.14 (2006).  The critical element in permitting the 
assignment of several evaluations under various DCs is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities. One General Counsel opinion has held 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown. VAOPGCPREC 23-97 (July 1, 1997).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  VAOPGCPREC 9-98 at 
paragraphs 1, 6. A separate evaluation may also be granted 
under DC 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain. 9-98 at paragraphs 4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

In another opinion, the GC held that, for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9- 98 (August 14, 1998).  The General 
Counsel has directed that separate ratings also are available 
if a particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint. 
VAOPGCPREC 9-04 (Sept. 17, 2004).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  

In this case, the RO has assigned a 20 percent rating for the 
veteran's left knee chondromalacia, pursuant to Diagnostic 
Codes 5010 and 5257.  

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes. 38 
C.F.R. § 4.71a, DC 5003 (2006).

DC 5257, which governs recurrent subluxation or lateral 
instability, provides for a 20 percent evaluation for 
moderate recurrent subluxation or lateral instability and a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2006).

DC 5260 governs limitation of flexion.  Under DC 5260, an 
evaluation of 30 percent is assignable when flexion is 
limited to 15 degrees.   

DC 5261 pertains to limitation of extension.  Under DC 5261, 
a  30 percent evaluation is assignable for extension limited 
to 20 degrees.  A 40 percent evaluation is assignable for 
extension limited to 30 degrees, and a 50 percent evaluation 
is assignable for extension that is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, DCs  5261 (2006); see also VAOGCPREC 
9-2004 (Sept. 17, 2004) (holding that separate evaluations 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint).  The Board notes that full 
range of motion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II (2006).

Other provisions of the rating code pertaining to knee 
injuries are DC's 5256,  5258, 5259, 5262 and 5263.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  Under DC 5258,  pertaining to dislocation of 
cartilage, a 20 percent evaluation is assignable for 
dislocation of cartilage with frequent episodes of locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2006).   Diagnostic Code 5259 provides for a 10 percent 
evaluation for symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a, DC 5259 (2006).   Under Diagnostic Code 
5262, evaluations of 10 to 40 percent may be assigned for  
knee and ankle disability that is related to impairment of 
the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2006).   
Diagnostic Code 5263 pertains to genu recurvatum.  38 C.F.R. 
§ 4.71a, DC 5263 (2006).

Service connection for chondromalacia of the left knee has 
been in effect since 1975.  In addition to VA outpatient 
records, the evidence in this case includes reports of 
several VA examinations.  These records demonstrate that the 
veteran has had ongoing treatment and evaluation for the left 
knee. 

The veteran underwent a VA examination in March 2002.  He 
reported a history of pain and swelling in his left knee 
dating back to 1973.  He reported wearing a brace on the 
knee.  The VA physician noted the veteran's history of an 
above the knee amputation of the right leg in January 2001 
following a gunshot wound. The veteran reported that he had 
been using a wheelchair since February 2001. 

Upon examination of the left knee, the VA examiner found no 
fluid, laxity or crepitus.  The veteran had extension to 120 
degrees.  The examiner observed slight tenderness and 
periarticular thickening.  X-rays showed demineralization of 
the knee.   The examiner diagnosed degenerative joint disease 
of the left knee with moderate symptoms. 

At a December 2003 VA examination, the veteran reported pain 
and instability in the knee and stated that he had problems 
with falling since his January 2001 surgery.  The examiner 
reviewed an x-ray report of January 2003 which revealed that 
the collateral ligaments, anterior cruciate and posterior 
cruciate ligaments and tendons above and below the left 
patella were all intact. The examiner noted a small effusion 
noted and a horizontal tear in the posterior horn of the 
lateral meniscus.  The examiner opined that such findings 
were almost always the result of trauma.  The examiner opined 
that the veteran had left lower leg instability secondary to 
deconditioning and muscle atrophy.

Upon physical examination, the VA physician noted extension 
of 10 degrees and flexion of 120 degrees.  McMurray's and 
Lachman's signs were negative. No valgus or varus instability 
or any other joint instability was found.  Pain and mild 
fluid collection in the knee were noted.  

At a September 2004 VA examination, the examiner noted an 
altered gait pattern, due to the above the knee prosthesis on 
the right leg.  The examiner opined that this altered gait 
increased the stress on the left knee.  The veteran 
complained of instability in the left knee, pain and 
swelling.  He reported that he had fallen on the left knee 
several times.  Upon examination, the VA physician observed 
that there was a small effusion present in the left knee.  
The veteran had difficulty extending the leg fully to zero 
degrees.  Passive range of motion was zero to 120 degrees, 
with active range of motion of 10 to 120 degrees.  The 
veteran had negative McMurray's sign and negative Lachman's 
sign.  There was no instability to varus or valgus stress.  
The examiner diagnosed minimal degenerative joint disease of 
the left knee with patellofemoral syndrome.  The examiner 
noted that a January 2003 MRI showed a small effusion with a 
possible horizontal tear of the posterior horn of the lateral 
meniscus.  

The Board finds that a rating in excess of 20 percent under 
any of the applicable DC's is not appropriate, given the 
evidence of record.  The veteran's disability is currently 
rated under DC 5257.  Under that Diagnostic Code, the highest 
possible rating of 30 percent is applicable only where severe 
instability is found.  While examination findings have noted 
instability of the veteran's knee, it has not been 
characterized as severe.  The most recent examination found 
no instability to varus and valgus stress.   A 30 percent 
rating for instability of the knee is therefore not in order 
at this time.

The Board has also considered whether the veteran's left knee 
chondromalacia merits a higher rating under any of the other 
Diagnostic Codes pertaining to the knee, including DC's 5256, 
5258, 5259, 5262 and 5263.   The Board finds that there is no 
basis for a rating in excess of 20 percent under any of those 
diagnostic codes.  There have been no findings of ankylosis 
of the knee, such that a rating under Diagnostic Code 5256 
would be appropriate.  There is also no evidence in this case 
of dislocation of cartilage of the left knee, with frequent 
episodes of locking, pain and effusion, such that a rating 
could be assigned under Diagnostic Code 5258.  There are no 
findings of symptomatic removal of semilunar cartilage such 
that a rating could be assigned under 5259.  There have not 
been any diagnoses of knee and ankle disability related to 
impairment of the tibia and fibula, rated according to 
Diagnostic Code 5262, or of genu recurvatum, rated according 
to Diagnostic Code 5263. 

A rating in excess of 20 percent is also not applicable under 
the Diagnostic Codes pertaining to limitation of extension 
and flexion.  As noted previously, a 30 percent rating under 
Diagnostic Code 5261  requires extension limited to 20 
degrees.  Under Diagnostic Code 5260, a maximum of 30 percent 
is assignable when flexion is limited to 15 degrees.  Flexion 
of 120 degrees was noted during both the 2003 and 2004 VA 
examinations.  Extension during the 2003 examination was 
noted as 10 degrees, while the 2004 VA examination found that 
the veteran had full extension, albeit with difficulty.  

In some cases, an extraschedular rating may be applied when 
the rating criteria are inadequate to evaluate the disability 
on appeal.  The evidence does not establish that the 
veteran's left knee disability, alone, causes marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization. Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is an approximate balance of positive and 
negative evidence regarding whether additional disability 
exists such that separate ratings may be assigned for 
arthritis and instability of the knee.  As noted above, the 
General Counsel opinion has held that a veteran who has x-ray 
evidence of arthritis and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257, 
provided additional disability is shown.  VAOPGCPREC 23-97; 
VAOPGCREC 9-98.  Additional disability may be shown where a 
veteran meets the criteria for a noncompensable evaluation 
under DC 5261.  Under DC 5261, a noncompensable evaluation is 
applicable when extension is limited to 5 degrees.  At the 
2003 VA examination, extension of 10 degrees was noted.  
During the most recent examination in September 2004, the VA 
examiner found that the veteran had full extension of the leg 
with pain.  The Board therefore finds that the evidence is in 
relative equipoise, and the veteran must be afforded the 
benefit of the doubt.  As this finding with regard to 
extension meets the criteria outlined by the General Counsel, 
the Board concludes that additional disability is shown such 
that separate ratings may be assigned to the left knee under 
Diagnostic Codes 5003 and 5257.

B.  Service connection for hearing loss, left ear

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the veteran, the benefit of the 

doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A.
 § 5107(b) (West 2002).

The provisions of 38 C.F.R. § 3.385 (2006) define when 
hearing loss disability exists. The fact that hearing loss 
disability is not identified during service is not fatal to a 
claim of service connection. The issue is whether the 
disability is attributable to service. "Where the regulatory 
threshold requirements for hearing loss disability are not 
met until several years after separation from service, the 
record must include evidence of exposure to disease or injury 
in service that would adversely affect the auditory system 
and post service test results meeting the criteria of 38 
C.F.R. § 3.385." Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Analysis

The veteran contends that his current left ear hearing loss 
is related to exposure to jet engine noise and complaints of 
hearing loss that he had during service.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

A review of the service medical records reflects that 
clinical evaluation of the ears was normal during the August 
1966 entrance examination.  Service records show that the 
veteran complained of ear problems in November 1969.  An 
audiogram performed at that time demonstrated essentially 
normal hearing.  It was recommended at that time that the 
veteran be removed from noise hazard areas.  At the times of 
examination in 1970 and the separation examination in 
February 1975, clinical evaluation of the ears was normal.  
Audiometric evaluations were unremarkable.

Post-service, a May 1975 hearing evaluation was clinically 
normal.  There is no evidence that hearing loss was diagnosed 
within the initial year after separation.   

The veteran was afforded a VA audiological examination in 
December 2004.  The examiner indicated review of the claims 
file.  The examiner noted that the veteran had a temporary 
hearing loss noted in November 1969 and was removed from the 
flight line at that time.  The examiner noted that the 
veteran had completely normal audiometric thresholds at 
separation.  He stated he could find no indication that left 
ear hearing loss was incurred while on active service.  A 
diagnosis was made of left maximal conductive hearing loss 
and the physician opined that the veteran's hearing loss was 
not related to service.  The examiner further opined that the 
hearing loss occurred subsequent to separation from service 
and was unrelated to military noise exposure.  There is no 
medical opinion to the contrary.

The weight of the evidence is against the finding that the 
veteran has hearing loss related to his active service.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim 
for service 





connection for left ear hearing loss must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)



ORDER

An evaluation in excess of 20 percent for left knee 
chondromalacia is denied.

A separate evaluation for arthritis of the left knee is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.

Service connection for hearing loss, left ear is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


